Appeal by the claimant from a denial by the Unemployment Insurance Appeal Board of unemployment benefits on the ground that he voluntarily quit his employment without good cause. (Labor Law, § 596, subd. 1.) Appellant urges that he was justified in believing he had been discharged. The record, however, is susceptible of the interpretation that although severely reprimanded, appellant was not told he was discharged, but was in fact transferred to other work. The next day he came to his place of employment, picked up his tools and left of his own accord without notifying his employer or making any effort to find out what action, if any, his employer intended to take. The resolution of factual issues is within the province of the board if supported by substantial evidence. (Labor Law, § 623; Matter of Lipschitz [Lubin], 7 A D 2d 777.) On the present record we see no reason to disturb the board’s determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.